Citation Nr: 1700927	
Decision Date: 01/12/17    Archive Date: 01/27/17

DOCKET NO.  12-31 453A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Muskogee, Oklahoma


THE ISSUES

1. Entitlement to service connection for diabetes mellitus, to include as due to herbicide exposure.

2. Entitlement to service connection for hypertension.

3. Entitlement to service connection for erectile dysfunction, to include as secondary to diabetes mellitus and/or hypertension.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

N. Riley, Associate Counsel
INTRODUCTION

The Veteran served on active duty from December 1963 to December 1965, and from  January 1966 to January 1984.  He served in the Republic of Vietnam and received a Purple Heart.

This appeal to the Board of Veterans' Appeals (Board) arose from a March 2012 rating decision in which the RO, inter alia, denied service connection for diabetes, hypertension, and erectile dysfunction.  In April 2012, the Veteran filed a notice of disagreement (NOD).  A statement of the case (SOC) was issued in October 2012 and the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) in November 2012.  

On his VA Form 9, the Veteran requested a Board video-conference  hearing.  However, the Veteran subsequently withdrew his Board hearing request.  The Veteran's representative reiterated the withdrawal request in the November 2016 Appellant's Brief.  See 38 C.F.R. § 20.702(e) (2016).

This appeal is now being processed utilizing the paperless, electronic Veterans Benefits Management System (VBMS) and Virtual VA claims processing systems.

For reasons expressed below, the matters on appeal are being remanded to the agency of original jurisdiction (AOJ).  VA will notify the Veteran when further action, on his part, is required.


REMAND

The Board's review of the claims file reveals that further action on the claims on appeal is warranted.

VA must provide an examination when there is competent evidence of disability or persistent or recurrent symptoms of a disability that may be associated with an in-service event, injury, or disease, but there is insufficient information to make a decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2014); 38 C.F.R. § 3.159 (2016); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The threshold for finding that symptoms of a disability may be associated with service is low.  McLendon, 20 Vet. App. at 83.

As regards the Veteran's claimed diabetes mellitus, the Board notes that inasmuch as the Veteran served in Vietnam during the Vietnam era, his exposure to herbicides (to include Agent Orange), is presumed, and type II diabetes mellitus type II is among the diseases which the VA Secretary has recognized as etiologically-related to such exposure.  Presumptive service connection is warranted when there is a diagnosis of diabetes and exposure to herbicides is conceded.  See 38 U.S.C.A. § 1116 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2016).  In this case, however, further medical evidence is needed to determine whether the Veteran actually has diabetes mellitus.  Although the Veteran's private treatment records do not contain a definitive diagnosis of diabetes,  treatment records from Dr. L.C. dated in September 2010 and February 2011 note a past medical history "glucose intolerance" and a family history of diabetes.  Absent from the record is any elaboration on that condition or the results of any testing either confirming or ruling out a current diagnosis of diabetes.

With regard to hypertension, the Board notes that  Veteran's service treatment records reflect that, on examination in October 1978,  his blood pressure reading was recorded as 108 over 78, and on examination in July 1982,  his blood pressure reading was  recorded as 122 over 84.  The previously mentioned private treatment records confirm the Veteran has a current diagnosis of hypertension; however , the record does not include any medical comment or opinion addressing the etiology of this disease-to include the relationship, if any, between the current disability, and the noted in-service blood pressure readings.

The Veteran has not been afforded a VA examination in connection with any of these claims.  However, given his presumed in-service herbicide exposure, in-service-blood pressure readings, asserted and confirmed diagnoses of diabetes and hypertension, respectively, and the absence of medical evidence/opinion confirming a diagnosis of diabetes mellitus, and addressing the etiology of hypertension, the Board finds that the McLendon requirements are met with respect to each claim, warranting further medical development.  Id.  

As regards  erectile dysfunction, the Board notes that the Veteran has claimed that this disability is secondary to diabetes and hypertension.  As such, the claims are inextricably intertwined, and should be considered together.   See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (issues are inextricably intertwined if one claim could have significant impact on the other.  For that reason, the erectile dysfunction claim is being  remanded, as well.  However, given the development being sought with respect to the diabetes and hypertension claims, the examiner should also comment on the relationship, if any, between the Veteran's erectile dysfunction and current diabetes mellitus and/or service-related hypertension. 

The Veteran is hereby notified that failure to report to the scheduled examination, without good cause, may well result in denial of the claims.  See 38 C.F.R. § 3.655 (2016).  Examples of good cause include, but are not limited to, the illness or hospitalization of the Veteran and death or an immediate family member.

Prior to arranging for the Veteran to undergo VA examination, to ensure that all due process requirements are met., and that the record is complete with respect to all claims, the AOJ should undertake appropriate action to obtain and associate with the claims file all outstanding, pertinent records.

In this regard, the AOJ should give the Veteran another opportunity to provide additional information and/or evidence pertinent to the claims on appeal, explaining that he has a full one-year period for response.  See 38 U.S.C.A. § 5103(b)(1) (West 2014); but see also 38 U.S.C.A. § 5103(b)(3) (clarifying that VA may make a decision on a claim before the expiration of the one-year notice period).  The AOJ should specifically request that the Veteran furnish, or furnish appropriate authorization to obtain, all outstanding, pertinent private (non-VA) records. 

Thereafter, the AOJ should attempt to obtain any additional evidence for which the Veteran provides sufficient information, and, if needed, authorization, following the current procedures prescribed in 38 C.F.R. § 3.159 (2016).

The actions identified herein are consistent with the duties imposed by the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2016).  However, identification of specific actions requested on remand does not relieve the AOJ of the responsibility to ensure full compliance with the VCAA and its implementing regulations.  Hence, in addition to the actions requested above, the AOJ should also undertake any other development and/or notification action deemed warranted by the VCAA prior to adjudicating the claims on appeal.

Accordingly, these matters are hereby REMANDED for the following action:

1.  Send to the Veteran and his representative a letter requesting that the Veteran provide sufficient information, and if necessary, authorization to obtain any additional evidence pertinent to the claims on appeal that is not currently of record.  Specifically request that the Veteran provide, or provide appropriate authorization to obtain, all outstanding, pertinent, private (non-VA) records.

Clearly explain to the Veteran that he has a full one-year period to respond (although VA may decide the claim within the one-year period).

2.  If the Veteran responds, assist him in obtaining any additional evidence identified, following the current procedures set forth in 38 C.F.R. § 3.159.  All records/responses received should be associated with the claims file.  If any records sought are not obtained, notify the Veteran of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken.

3.  After all records and/or responses received from each contacted entity have been associated with the claims file, arrange for the Veteran to undergo VA examination, by an appropriate physician, in connection with his service connection claims for diabetes mellitus, hypertension, and erectile dysfunction.

The contents of the entire, electronic claims file (in VBMS and Virtual VA), to include a complete copy of this REMAND, must be made available to the designated physician, and the examination report should include discussion of the Veteran's documented medical history and assertions. 

All necessary tests and studies (to include blood testing), should be accomplished (with all findings made available to the examiner prior to the completion of his or her report), and all clinical findings should be reported in detail for each disability at issue..

Diabetes Mellitus - The examiner should confirm or rule out a current diagnosis of diabetes mellitus.

Hypertension - With respect to diagnosed hypertension, the examiner should render an opinion, consistent with sound medical judgment, as to whether it is  at least as likely as not (i.e. a 50 percent or greater probability that the disability (a) had its onset during service; (b) was manifested to a compensable degree within the first post-service year; or (c) is otherwise medically-related to service (to include the blood pressure readings noted therein).

Erectile Dysfunction - With respect to diagnosed erectile dysfunction, the examiner should render an opinion, consistent with sound medical judgment, as to whether it is at least as likely as not (i.e. a 50 percent or greater probability that the disability (a) was caused OR (b) is or has been aggravated (worsened beyond natural progression) by confirmed type II diabetes mellitus, and/or  service-related hypertension.  

If aggravation is found, the examiner should attempt to quantify the extent of additional disability resulting from the aggravation, to include by identifying, to the extent possible, the baseline level of disability prior to aggravation .

In addressing all the above, the examiner must consider and discuss all relevant medical and other objective evidence, as well as all lay assertions-to include the Veteran's competent assertions as to in-service events, and as to the nature, onset and continuity of symptoms.

The physician is advised that the Veteran is competent to report his symptoms and history, and such reports must be specifically acknowledged and considered in formulating the eequested opinion.  If lay assertions in any regard are discounted, the examiner should clearly so state and explain why.

All examination findings/testing results, along with complete, clearly-stated rationale for the conclusions reached, must be provided.

4.  To help avoid future remand, ensure that all requested actions have been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  Stegall v. West, 11 Vet. App. 268 (1998). 

5.  After completing the requested actions, and any additional notification and/or development deemed warranted, adjudicate the claims on appeal in light of all pertinent evidence (to include all that added the VBMS and/or Virtual VA file(s) since the last adjudication) and legal authority.

6.  If any  enefit sought on appeal remains denied, furnish to the Veteran and his representative a supplemental SOC that includes clear reasons and bases for all determinations, and afford them an appropriate time period for response.

The purpose of this REMAND is to afford due process and to accomplish additional development and adjudication; it is not the Board's intent to imply whether any  benefit requested should be granted or denied.  The Veteran need take no action until otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999)).

This REMAND must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2016).


